 1   Ryan R. Janis, Esq.
     Admitted Pro Hac Vice
 2   Pennsylvania Bar No. 307705
     Jekielek & Janis LLP
 3   203 E. Pennsylvania Blvd.
     Feasterville, PA 19053
 4   T: (215) 337-4860
     ryan@jj-lawyers.com
 5
     Attorneys for Plaintiff
 6   Joe Hand Promotions, Inc.

 7                                 UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9    JOE HAND PROMOTIONS, INC., a                      Case No.: 2:20-cv-01549-JAD-EJY
      Pennsylvania corporation,
10
                              Plaintiff,                STIPULATED DISCOVERY PLAN AND
11        v.                                            SCHEDULING ORDER

12    RB Properties, Inc., a Nevada corporation,
      d/b/a OLD TOWN SALOON; ROBERT P.
13    BILBRAY, an individual,

14                                Defendants.

15

16             The parties hereto, through their respective counsel, hereby submit the following proposed
17   Stipulated Discovery Plan and Scheduling Order pursuant to Federal Rule of Civil Procedure 26(f)
18
     and Local Rule 26-1.
19
               1.     Conference. Pursuant to Federal Rule of Civil Procedure 26(f), counsel for the
20
     parties conferred telephonically on June 8, 2021. As required, during this conference counsel
21

22   considered the nature and basis of their clients’ claims and defenses and the possibility of prompt

23   settlement of this action. Counsel discussed the timing and other arrangements pertaining to the

24   initial disclosures required by Rule 26(a)(1), discussed issues concerning preservation of
25   discoverable information and developed a proposed discovery plan.
26
               2.     Discovery Plan:
27
                      A.      Initial Disclosures: Pursuant to Rule 26(a)(1)(C), and by agreement of the
28

                                                       1
 1   parties, the parties will exchange initial disclosures no later than June 15, 2021.

 2   B.      Areas of Discovery: Discovery will be needed to address all issues,
 3
     including all claims and defenses within the scope of the parties’ pleadings.
 4
     C.      Discovery Cut-Off Date: The parties propose a discovery cut-off date of
 5
     October 13, 2021, which is one hundred and twenty (120) days following the
 6
     parties’ proposed deadline for serving initial disclosures.
 7

 8   D.      Amendments to Pleadings and Addition of Parties: Pursuant to Local Rule

 9   26.1(e)(2), the parties shall have until July 15, 2021 to file any motions to amend
10   pleadings or to add parties. This date is ninety (90) days before the parties’
11
     proposed discovery cut-off date.
12
     E.      Federal Rule of Civil Procedure 26(a)(2) Expert Disclosures: Disclosure of
13
     experts shall be made no later than August 16, 2021, which is the next closest day
14

15   to sixty (60) days before the parties’ proposed discovery cut-off date. Disclosures

16   of any rebuttal experts shall be made no later than September 15, 2021, which is

17   within thirty (30) days after the parties’ initial disclosure of experts.
18   F.      Interim Status Report: Pursuant to Local Rule 26-3, the parties shall submit
19
     an interim status report no later than August 16, 2021, which is the next closest
20
     day to sixty (60) days before the parties’ proposed discovery cut-off date.
21
     G.      Dispositive Motions: Pursuant to Local Rule 26-1(e)(4), the parties shall
22

23   have until November 12, 2021 to file dispositive motions. The date is thirty (30)

24   days after the parties’ proposed discovery cut-off date.

25   H.      Pretrial Order: Pursuant to Local Rule 26-1(e)(5), the joint pretrial order
26
     shall be filed by December 13, 2021. This date is the next closest day to thirty (30)
27
     days after the deadline for filing dispositive motions. In the event that dispositive
28

                                        2
 1                  motions are filed, the date for filing the joint pretrial order shall be suspended until

 2                  thirty (30) days after the decision on such motion(s) or further order of the Court.
 3
                    The disclosures required by Federal Rule of Civil Procedure 26(a)(3), and any
 4
                    objections thereto, shall be made in the joint pretrial order.
 5
            3. Limitations on Discovery: At this time, the parties proposed no changes to the form
 6
                or scope of discovery imposed by the Federal Rules of Civil Procedure or the Local
 7

 8              Rules, other than the extension of certain deadlines as noted above. The parties,

 9              however, reserve their right to seek changes the limitations on the form or scope of
10              discovery, as and if necessary, at a later date.
11
            4. Court Conference: The parties do not believe that a conference is necessary, unless
12
                the Court feels it would be useful to hear from the parties with respect to their proposed
13
                scheduling plan.
14

15   DATED: June 8, 2021

16   JEKIELEK & JANIS LLP                                   THORDNDAL ARMSTRONG DELK
                                                            BALKENBUSH & EISINGER
17
     /s/ Ryan R. Janis                                      /s/ Brian K. Terry
18   Ryan R. Janis, Esq., Pro Hac Vice                      Brian K. Terry, Esq.
19   203 E. Pennsylvania Blvd.                              1100 E. Bridger Avenue
     Feasterville, PA 19053                                 Las Vegas, NV 89101
20   ryan@jj-lawyers.com                                    jmg@thorndal.com

21   Attorneys for Plaintiff                                Attorneys for Defendants
22

23                                                  IT IS SO ORDERED

24

25                                                  UNITED STATES MAGISTRATE JUDGE
26                                                                 June 8, 2021
                                                    DATED:
27

28

                                                       3
